DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	The specification, the abstract and the drawings are all acceptable.	

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claims 9-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by USPN 9,948,224 to Huh.
	As to claim 9, Huh teaches a monitoring device for a reluctance machine(col. 3: lines 42-59), comprising: a vector rotator for rotating a space phasor of the reluctance machine that depends on a voltage in a coordinate system that rotates with a negative fundamental frequency, a low-pass filter filtering the rotated space phasor and producing an output signal, and a signal evaluation device evaluating the output signal(col. 7: lines 63 – col. 8: lines 42, col. 15: lines 66 – col. 16: lines 28 ).              As to claim 10, Huh teaches the monitoring device of claim 9, wherein the space phasor is a voltage phasor(col. 14: lines 38-51).            As to claim 11, Huh teaches the monitoring device of claim 9, wherein the signal evaluation device comprises an absolute-value generator and a threshold comparator(fig. 5B).            As to claim 12, it is rejected as the same reason as claim 9. .


Allowable Subject Matter
5. 	Claim 16 is objected to as being dependent upon the rejected base claim 12, but could be allowable if rewritten in independent form including all of the limitations of the base claims and any intervening claims for the following reasons: No prior art of record discloses the features as claimed in the noted claims.
                                                  
                                               Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   
	USPN 8,115,428 to Williams discloses a motor control system.
7.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID S LUO whose telephone number is (571)270-5251.  The examiner can normally be reached on 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for 
/DAVID LUO/Primary Examiner, Art Unit 2846